DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Mar 8, 2021 in response to the Non-Final Office Action mailed on Dec 7, 2020, regarding application number 16/070,651. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1, 3-9, 11-16 and 20 is/are currently pending and has/have been examined.
Claim(s) 2, 10 and 17-19 has/have been cancelled. 
Claim(s) 20 has/have been newly added. 


Response to Amendment 
	The Amendment filed on Mar 8, 2021 has been entered. Applicant’s Remarks filed on Mar 8, 2021 have been considered as follows.
Based on the Amendments to the Claims, the objections previously set forth are withdrawn.

Based on the Amendments to the Claims, and Page(s) 5-12 of Applicant’s Remarks, the prior art rejection(s) has/have been maintained.


Claim Interpretation
	Claim(s) 4-7 are being interpreted in the following manner: 
When the isotope is chosen to be 15N in Claim 4, Claims 6-7 need not occur. 
When the isotope is chosen to be 34S in Claim 4, Claims 5 and 7 need not occur. 
When the isotope is chosen to be 13C in Claim 4, Claims 5-6 need not occur. 
For reasoning, see also: 112(b) Rejections Section. 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1, line 1, “quantify” should be “quantifying”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claim 5, the claim as a whole is unclear when taken in combination with Claim 4. Claim 4 requires choosing one of a list of stable isotopes, one of which is isotopic nitrogen (15N). Claim 5 requires that the isotopic nitrogen (15N) be provided from a list of sources. In the case where the stable isotope in Claim 4 is chosen to be different from 15N, Claim 5 would be unclear. In the aforementioned case, Claim 5 would have antecedence issues (e.g. the isotopic nitrogen) and would be further unclear as there is no requirement to add isotopic nitrogen. See also: Claim Interpretation Section. The examiner notes that this rejection may be overcome by rewriting Claim 5 to recite a contingent limitation (see MPEP § 2111.04 (II)). For example, by writing “…when the isotope is chosen to be nitrogen (15N), the isotopic nitrogen (15N) source is…”.

	Regarding Claim 6, the claim as a whole is unclear when taken in combination with Claim 4. Claim 4 requires choosing one of a list of stable isotopes, one of which is isotopic carbon (13C). Claim 6 requires that the isotopic carbon (13C) be provided from a list of sources. In the case where the stable isotope in Claim 4 is chosen to be different from 13C, Claim 6 would be unclear. In the aforementioned case, Claim 6 would have antecedence issues (e.g. the isotopic carbon) and would be further unclear as there is no requirement to add isotopic carbon. See also: Claim Interpretation Section. The examiner notes that this rejection may be overcome by rewriting Claim 6 to recite a contingent limitation (see MPEP § 2111.04 (II)). For example, by writing “…when the isotope is chosen to be carbon (13C), the isotopic carbon (13C) source is…”.

Regarding Claim 7, the claim as a whole is unclear when taken in combination with Claim 4. Claim 4 requires choosing one of a list of stable isotopes, one of which is isotopic sulphur (34C). Claim 7 requires that the isotopic sulphur (34S) be provided from a list of sources. In the case where the stable isotope in Claim 4 is chosen to be different from 34S, Claim 7 would be unclear. In the aforementioned case, Claim 7 would have antecedence issues (e.g. the isotopic sulphur) and would be further unclear as there is no requirement to add isotopic sulphur. See also: Claim Interpretation Section. The examiner notes that this rejection may be overcome by rewriting Claim 7 to recite a contingent limitation (see MPEP § 2111.04 (II)). For example, by writing “…when the isotope is chosen to be sulphur (34S), the isotopic sulphur (34S) source is…”.

	Regarding Claim 4-7, the recitations of “selected from the group comprising of” is unclear. As best understood, Applicant intended to delineate an alternative limitation using the Markush group form (see MPEP § 2173.05 (h)) and will be treated as such for the purposes of examination. However, the terminology “comprising of” is not appropriate for claiming a closed group and appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kippen et al (Development of an Isotope Dilution Assay for Precise Determination of Insulin, C-peptide, and Proinsulin Levels in Non-diabetic and Type-II Diabetic Individuals with Comparison to Immunoassay, The Journal of Biological Chemistry, 1997, Vol. 272, No. 19, pp. 12513-12522, as cited on the IDS dated Oct 10, 2018, already of record) in view of Rodríguez-Cabaleiro et al (Pilot Study for the Standardization of Insulin Immunoassays with Isotope-Dilution-Liquid Chromatography/Tandem Mass Spectrometry, Clinical Chemistry, 2007, pp. 1462-1469, as cited on the IDS dated Oct 10, 2018, already of record) and in further in view of Hazra et al (Development of a Process to Manufacture PEGylated Orally Bioavailable Insulin, AIChE, 2010, already of record).

Regarding Claim 1, Kippen teaches a method for selectively detecting and quantifying labeled insulin in a biological matrix (see Kippen: Abstract), wherein the biological matrix is whole blood, blood serum, blood plasma or urine (see Kippen: Abstract; Page 12514, left column, final partial paragraph, to Page 12515, left column, first partial paragraph), the method comprising the steps of: 
labeling a known amount of insulin by adding a stable isotope into a culture medium during a fermentation process to form a labeled insulin or insulin analogue (see Kippen: Abstract;; “…labeled biosynthetically with 15N by expression of the gene in a culture medium containing 15NH4Cl…”, Page 12514, left column, final partial paragraph, to Page 12515, left column, first partial paragraph))
introducing the labeled insulin to the biological matrix (see Kippen: Abstract; Page 12514, left column, final partial paragraph, to Page 12515, left column, first partial paragraph)
analyzing the biological matrix for intact insulin (see Kippen: Abstract; Page 12514, left column, final partial paragraph, to Page 12515, left column, first partial paragraph)
determining a concentration of the labeled insulin (see Kippen: Abstract; Page 12514, left column, final partial paragraph, to Page 12515, left column, first partial paragraph)
Kippen teaches analyzing the sample using HPLC and mass spectrometry. 
Kippen does not specifically teach using liquid phase chromatography-tandem mass spectrometry (LC-MS/MS). 
However, Rodríguez-Cabaleiro teaches the analogous art of that the method for the analysis of labeled insulin (see Rodríguez-Cabaleiro: Abstract). Rodríguez-Cabaleiro further teaches that liquid chromatography-tandem mass spectrometry can be used to measure insulin in a serum sample by use of an insulin standard (see Rodríguez-Cabaleiro: Abstract; Page 1463, left column, third full paragraph; Page 1464, left column, final partial paragraph to right column, first partial paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the HPLC/MS of Kippen to be an LC-MS/MS as described by Rodríguez-Cabaleiro, because Rodríguez-Cabaleiro teaches that liquid chromatography-tandem mass spectrometry can be used to measure insulin in a serum sample by use of an insulin standard (see Rodríguez-Cabaleiro: Abstract; Page 1463, left column, third full paragraph; Page 1464, left column, final partial paragraph to right column, first partial paragraph). 

Modified Kippen teaches that the method can be used to measure insulin in a serum sample by use of an insulin standard (see Claim 1). 
Modified Kippen does not teach wherein the labeled insulin is IN-105 nor the structure of IN-105. 
However, Hazra teaches the analogous art of the process for making an insulin oligomer conjugate, IN-105 (see Hazra: Abstract). Hazra teaches that the insulin analogue IN-105 has various advantages over human insulin due to the PEGylation of the insulin molecule and also provides for a simplified and cost effective method of making the insulin analogue IN-105 (see Hazra: Page 1695, left column, first partial paragraph, to Page 1696, left column, first partial paragraph; Fig 1. ). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the insulin analogue to be labeled in modified Kippen to be the insulin analogue IN-105 as taught by Hazra, because Hazra teaches that the insulin analogue IN-105 has various advantages over human insulin, such as increased stability and the ability to be administered orally, and it also provides for a simplified and economical method of making the insulin analogue IN-105 (see Dave: Column 3, line 63 to Column 4, line 3). 

Regarding Claim 4, modified Kippen teaches all the limitations as applied to Claim 1 and further teaches wherein the stable isotope is at least one selected from the group consisting of nitrogen (15N), sulphur (34S), oxygen (8O), hydrogen (2H) and carbon (13C) (see Kippen: Abstract; “…labeled biosynthetically with 15N by expression of the gene in a culture medium containing 15NH4Cl…”, Page 12514, left column, final partial paragraph, to Page 12515, left column, first partial paragraph). 

Regarding Claim 5, modified Kippen teaches all the limitations as applied to Claim 1. Modified Kippen teaches the isotope being nitrogen (15N) biosynthetically incorporated by use of 15NH4Cl (i.e. ammonium chloride) (see Kippen: Abstract; “…labeled biosynthetically with 15N by expression of the gene in a culture medium containing 15NH4Cl…”, Page 12514, left column, final partial paragraph, to Page 12515, left column, first partial paragraph). 
Modified Kippen does not teach wherein the isotopic nitrogen (15N) source in the culture medium at least one selected from the group consisting of ammonium sulphate, ammonium phosphate, ammonium hydroxide, methylamine, urea. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to modify the ammonium salt being used for the biosynthesis of the labeled molecule, by changing ammonium chloride for ammonium sulphate, for example, as this would have led to the same result. The examiner notes that simply changing a chloride for a sulphate maintains the isotopic nitrogen found in the ammonium, which is what is being incorporated into the molecule. 

Regarding Claim 6, modified Kippen teaches all the limitations as applied to Claim 1. Modified Kippen teaches the isotope being nitrogen (15N) biosynthetically incorporated by use of 15NH4Cl (i.e. ammonium chloride) (see Kippen: Abstract; “…labeled biosynthetically with 15N by expression of the gene in a culture medium containing 15NH4Cl…”, Page 12514, left column, final partial paragraph, to Page 12515, left column, first partial paragraph; see Claim Interpretation Section). 

Regarding Claim 7, modified Kippen teaches all the limitations as applied to Claim 1. Modified Kippen teaches the isotope being nitrogen (15N) biosynthetically incorporated by use of 15NH4Cl (i.e. ammonium chloride) (see Kippen: Abstract; “…labeled biosynthetically with 15N by expression of the gene in a culture medium containing 15NH4Cl…”, Page 12514, left column, final partial paragraph, to Page 12515, left column, first partial paragraph; see Claim Interpretation Section). 

Regarding Claim 20, modified Kippen teaches all the limitations as applied to Claim 1 and wherein the stable isotope is an isotope of nitrogen (see Kippen: Abstract; “…labeled biosynthetically with 15N by expression of the gene in a culture medium containing 15NH4Cl…”, Page 12514, left column, final partial paragraph, to Page 12515, left column, first partial paragraph). 


Claim(s) 3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kippen et al (Development of an Isotope Dilution Assay for Precise Determination of Insulin, C-peptide, and Proinsulin Levels in Non-diabetic and Type-II Diabetic Individuals with Comparison to Immunoassay, The Journal of Biological Chemistry, 1997, Vol. 272, No. 19, pp. 12513-12522, as cited on the IDS dated Oct 10, 2018, already of record) in view of Rodríguez-Cabaleiro et al (Pilot Study for the Standardization of Insulin Immunoassays with Isotope-Dilution-Liquid Chromatography/Tandem Mass Spectrometry, Clinical Chemistry, 2007, pp. 1462-1469, as cited on the IDS dated Oct 10, 2018, already of record), Hazra et al (Development of a Process to Manufacture PEGylated Orally Bioavailable Insulin, AIChE, 2010, already of record) and in further view of Dave et al (US 8,058,391, as cited on the IDS dated Oct 10, 2018, already of record).

Regarding Claim 3, modified Kippen teaches all the limitations as applied to Claim 1. Modified Kippen teaches that the insulin standard is generated using a proinsulin gene expressed in Escherichia coli in a fermentation process containing culture media and the isotope source (see Kippen: Abstract; “…labeled biosynthetically with 15N by expression of the gene in a culture medium containing 15NH4Cl…”, Page 12514, left column, final partial paragraph, to Page 12515, left column, first partial paragraph). 
Modified Kippen does not teach using Pichia pastoris for this purpose. 
However, Dave teaches the analogous art of the process for making an insulin oligomer conjugate, IN-105 (see Dave: Abstract). Dave teaches that Pichia pastoris is used to generate IN-105 through a fermentation process in a fermenter containing fermentation medium, where glycerol is fed to increase biomass and methanol is then added for induction (i.e. a two-step process) (see Dave: Column 7, line 11-26). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the microorganism expressing the IN-105 in modified Kippen to be Pichia pastoris as taught by Dave, because Dave teaches that Pichia pastoris is used to generate IN-105 through a fermentation process in a fermenter containing fermentation medium, where glycerol is fed to increase biomass and methanol is then added for induction (i.e. a two-step process) (see Dave: Column 7, line 11-26).

Regarding Claim 8, modified Kippen teaches all the limitations as applied to Claim 3 and further teaches wherein the fermentation process is two phase, the first phase is a batch phase to increase cell mass with the inclusion of glycerol as a carbon source and a second fed batch phase using methanol to induce secretion of a precursor of the labelled insulin and the stable isotope source, wherein the precursor is a labeled proinsulin of IN-105 (see modification of Claim 3; modify the microorganism expressing the IN-105 in modified Kippen to be Pichia pastoris as taught by Dave, because Dave teaches that Pichia pastoris is used to generate IN-105 through a fermentation process in a fermenter containing fermentation medium, where glycerol is fed to increase biomass and methanol is then added for induction (i.e. a two-step process); Dave: Column 7, line 11-26)). 

Regarding Claim 9, modified Kippen teaches all the limitations as applied to Claim 3 and further teaches wherein the labeled proinsulin of IN-105 insulin is treated with trypsin and carboxypeptidase B to form the labelled IN-105 insulin (see Kippen: Abstract; “…was cleaved by proteolytic techniques, using trypsin.. and carboxypeptidase B…”, Page 12514, left column, final partial paragraph, to Page 12515, left column, first partial paragraph). 


Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kippen et al (Development of an Isotope Dilution Assay for Precise Determination of Insulin, C-peptide, and Proinsulin Levels in Non-diabetic and Type-II Diabetic Individuals with Comparison to Immunoassay, The Journal of Biological Chemistry, 1997, Vol. 272, No. 19, pp. 12513-12522, as cited on the IDS dated Oct 10, 2018, already of record) in view of Rodríguez-Cabaleiro et al (Pilot Study for the Standardization of Insulin Immunoassays with Isotope-Dilution-Liquid Chromatography/Tandem Mass Spectrometry, Clinical Chemistry, 2007, pp. 1462-1469, as cited on the IDS dated Oct 10, 2018, already of record), Hazra et al (Development of a Process to Manufacture PEGylated Orally Bioavailable Insulin, AIChE, 2010, already of record)  and in further view of WHO (Use of Anticoagulants in Diagnostic Laboratory Investigations, World Health Organization, 2002, 64 pages, already of record).

Regarding Claim 11, modified Kippen teaches all the limitations as applied to Claim 1. 
Modified Kippen does not teach wherein the biological matrix is combined with di- potassium or tri-potassium EDTA. 
However, WHO teaches the analogous art of the use of K2EDTA and K3EDTA (see WHO: Page 5, Section 1.1.4). WHO teaches that K2EDTA and K3EDTA are commonly added to samples comprising biological samples (i.e matrixes) that can coagulate to prevent coagulation during routine testing (see WHO: Page 5, Section 1.1.4). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the biological matrix in modified Kippen to add K2EDTA and K3EDTA as taught by WHO, because WHO teaches that K2EDTA and K3EDTA are commonly added to samples comprising biological matrixes that can coagulate to prevent coagulation during routine testing (see WHO: Page 1/2).

Regarding Claim 12, modified Kippen teaches all the limitations as applied to Claim 1. 
Modified Kippen does not teach wherein the biological matrix is stored at -20°C or at -80°C or freshly prepared for every cycle. 
However, WHO teaches the analogous art of storage for samples to be tested (see WHO: Page 10, Section 3.1). WHO teaches using freshly prepared and/or obtained samples (see WHO: Page 8, Section 1.3.3). WHO also teaches that samples can be stored to preserve their stability at -20°C (see WHO: Page 10, Section 3.1). WHO teaches that the storage period of a sample is dependent on the analyte to be measured, and suggests time periods for storage of insulin of up to 6 months (see WHO: Page 35). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the storage of the biological matrix in modified Kippen to be stored at -20°C as taught by WHO, because WHO teaches that samples can be stored at -20°C to preserve their stability, where samples comprising insulin can be stored for up to 6 months (see WHO: Page 10, Section 3.1; Page 35).

Regarding Claim 13, modified Kippen teaches all the limitations as applied to Claim 12 and further teaches wherein the storage period is from 1 day to 250 days (see modification of Claim 12; the examiner notes that 6 months is equal to 180 days of storage, which falls within the claimed range). 


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kippen et al (Development of an Isotope Dilution Assay for Precise Determination of Insulin, C-peptide, and Proinsulin Levels in Non-diabetic and Type-II Diabetic Individuals with Comparison to Immunoassay, The Journal of Biological Chemistry, 1997, Vol. 272, No. 19, pp. 12513-12522, as cited on the IDS dated Oct 10, 2018, already of record) in view of Rodríguez-Cabaleiro et al (Pilot Study for the Standardization of Insulin Immunoassays with Isotope-Dilution-Liquid Chromatography/Tandem Mass Spectrometry, Clinical Chemistry, 2007, pp. 1462-1469, as cited on the IDS dated Oct 10, 2018, already of record), Hazra et al (Development of a Process to Manufacture PEGylated Orally Bioavailable Insulin, AIChE, 2010, already of record) and in further view of Rule et al (High-Throughput Sample Preparation and Analysis Using 96-Well Membrane Solid-Phase Extraction and Liquid Chromatography-Tandem Mass Spectrometry for the Determination of Steroids in Human Urine, American Society for Mass Spectrometry, 1999, 10, pp. 1322-1327, already of record). 

Regarding Claim 14, modified Kippen teaches all the limitations as applied to Claim 1. Modified Kippen teaches using a two phase extraction, one solid-phase extraction and one immunoaffinity extraction prior mass spectrometry analysis (see Kippen: Page 12517, left column, final partial paragraph, to Page 12517, right column, first full paragraph). 
Modified Kippen does not teach using sample processing followed by on-line SPE in 96 well format specifically. 
However, Rule teaches the analogous art of a 96-well solid phase extraction process for LC-MS/MS analysis (see Rule: Abstract). Rule further teaches that continuous semi-automated 96-well format solid-phase extraction can be connected directly to the HPLC module of the LC-MS/MS system to aid in processing a large amount of samples (see Rule: Page 1322, right column, final paragraph, to Page 1323, right column, first full paragraph). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the two-step extraction process of modified Kippen to include an on-line SPE in 96- well format as described by Rule, because Rule teaches that this format aids in processing a large amount of samples (see Rule: Page 1322, right column, final paragraph, to Page 1323, right column, first full paragraph).


Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kippen et al (Development of an Isotope Dilution Assay for Precise Determination of Insulin, C-peptide, and Proinsulin Levels in Non-diabetic and Type-II Diabetic Individuals with Comparison to Immunoassay, The Journal of Biological Chemistry, 1997, Vol. 272, No. 19, pp. 12513-12522, as cited on the IDS dated Oct 10, 2018, already of record) in view of Rodríguez-Cabaleiro et al (Pilot Study for the Standardization of Insulin Immunoassays with Isotope-Dilution-Liquid Chromatography/Tandem Mass Spectrometry, Clinical Chemistry, 2007, pp. 1462-1469, as cited on the IDS dated Oct 10, 2018, already of record), Hazra et al (Development of a Process to Manufacture PEGylated Orally Bioavailable Insulin, AIChE, 2010, already of record) and in further view of Jones et al (Assessment of endogenous insulin secretion in insulin treated diabetes predicts postprandial glucose and treatment response to prandial insulin, BMC Endocrine Disorders, 2012, 12:6, 7 pages, already of record). 

	Regarding Claim 15, modified Kippen teaches all the limitations as applied to Claim 1. Modified Kippen teaches measuring C-peptide (see Kippen: Page 12515, right column, “Measurement of the 33-Residue C-peptide Levels”) and teaches the IN-105 labeled insulin (see modification of Claim 1, IN-105 labeled insulin would necessarily have a different molecular weight from unlabeled IN-105 insulin and endogenous insulin).
	Modified Kippen does not explicitly teach wherein the labelled IN-105 is used to differentiate from exogenously delivered IN-105 insulin from endogenous insulin, by determining the molecular weight. 
	However, Jones teaches the measurement of exogenous and endogenous insulin in samples (see Jones: Abstract). Jones further teaches that C-peptide can be measured to determine the amount of endogenous insulin secretion (see Jones: Page 1/7, right column, final paragraph; Page 6/7, left column, first partial paragraph).
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the method of modified Kippen, which already measures C-peptide, to be used to distinguish endogenous insulin from exogenous insulin as taught by Jones, because Jones teaches that C-peptide can be measured to determine the amount of endogenous insulin secretion (see Jones: Page 1/7, right column, final paragraph; Page 6/7, left column, first partial paragraph). The examiner notes that C-peptide from different sources (labeled IN-105, unlabeled IN-105 and endogenous insulin) would have distinct molecular weights and would allow identification of the source of the C-peptide and thus, determination of the amount of insulin source. 

	Regarding Claim 16, modified Kippen teaches all the limitations as applied to Claim 15 and further teaches wherein the method determines a concentration of isotope labelled insulin or insulin analogue ranging from 0.200 ng/mL to 50 ng/mL in the biological matrix (see Kippen: “…serum samples analyzed by IDA ranged from 3 to 1397 pM (insulin)…”, Page 12517, right column, penultimate paragraph; the examiner notes that 3pM of insulin equals about 1.3 ng/mL of insulin). 


Response to Arguments
Applicant's Arguments, filed on Mar 8, 2021, towards the previous prior art rejections on Page(s) 8-12 have been fully considered but are not persuasive. 
Applicant argues, on Pages 8-10 of their Remarks, that the references teach away from the claimed subject matter and that the examiner has not met the burden of obviousness. 
The examiner respectfully disagrees. 
Regarding the teachings of the references, the examiner points Applicant to MPEP § 2123 (II), which states that: “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. Kippen does not discredit the use of an alternative method by stating that one method is preferable (The examiner further notes that the open ended language in the claim (i.e. comprising) does not preclude the use of antibodies in a separation process). Kippen further demonstrates that various approaches are valid, including one without antibodies, which is identified by Applicant on the first partial paragraph of Page 9. Further, the examiner also notes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). (see MPEP § 2141). Given all of the above, the rejections are maintained (see above). 

Applicant argues, on Pages 11-12 of their Remarks, that “…if the Office had a soundly based position on the issue of obviousness, it would not be necessary to rely on so many reference. To date the Office has cited seven different references in a piece meal fashion.”
The examiner respectfully disagrees. 
Regarding the amount of references, the examiner notes that reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). The examiner also notes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Given all of the above, the rejections are maintained (see above). 



Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797